 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:18-cr-0055-KJM
12                       Plaintiff,
13           v.                                         ORDER
14    THOMAS WAYNE CAPENHURST AND
      ROBERT LEE MCGRAW,
15
                         Defendants.
16

17

18                  On February 28, 2020, defendant Robert Lee McGraw moved to dismiss Counts
19   One and Two of the Indictment charges against him based on absence of federal jurisdiction and
20   in the alternative moved in limine to exclude a year-long lease as evidence the property is
21   involved in interstate commerce. Second Mot. to Dismiss, ECF No. 54. The government filed
22   written opposition. Opp’n, ECF No. 57. Neither party requested a hearing.
23                  Defendant McGraw previously moved to dismiss Counts One and Two on grounds
24   the indictment lacked facts sufficient to satisfy the interstate commerce nexus. First Mot. to
25   Dismiss, ECF No. 27 at 1-3. On November 21, 2018, the court denied McGraw’s request to
26   dismiss Counts One and Two, and also denied co-defendant Thomas Wayne Capenhurst’s motion
27   to dismiss Count Two. Order, ECF No. 39 at 3-5 (noting the court’s agreement with the
28
                                                       1
 1   government’s reading of United States v. Renteria, 557 F.3d 1003 (9th Cir. 2009)). Having
 2   considered defendant’s request and the government’s opposition (Opp’n ECF No. 57), the court
 3   finds there is no basis for reconsidering its prior decision. Therefore, defendant’s motion to
 4   dismiss Count One and Two of the Indictment is DENIED.
 5                  The court finds it is premature to “limit in advance testimony or evidence”
 6   (quoting United States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009)) based on defendant’s
 7   theory the “prosecution could have evidence of other connections to interstate commerce.”
 8   Second Mot. to Dismiss at 3. Accordingly, defendant’s motion in limine to exclude evidence of
 9   the year-long lease is DENIED without prejudice.
10                  This order resolves ECF No. 54.
11                  IT IS SO ORDERED.
12   DATED: March 13, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
